                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
ELSON DEBARROS,                           )
                                          )
            Plaintiff,                    )                  Civil Action No.
                                          )                  18-10265-FDS
            v.                            )
                                          )
AREAS USA BOSTON, LLC, et al.,            )
                                          )
            Defendants.                   )
__________________________________________)

                                   ORDER OF DISMISSAL

SAYLOR, J.

       Plaintiff Elson DeBarros filed this action on January 25, 2018, in the Superior Court. At

the time, he was proceeding pro se. The case was removed to this Court on February 9, 2018.

Counsel for plaintiff eventually entered an appearance on June 7, 2018, but moved to withdraw a

short while later, on July 24, 2018, which the Court granted.

       On August 7, 2018, the Court entered a scheduling order. Among other things, it called

for the completion of depositions by January 15, 2019, and other fact discovery by February 19,

2019. The Court eventually extended those deadlines, and ordered (among other things) that

plaintiff appear for his deposition no later than February 22, 2019.

       It appears that plaintiff never appeared for his deposition. Instead, on February 22, 2019,

he filed a document stating that he “cannot handle [his] civil case anymore in Massachusetts,”

that he “never refuse[d] to [comply] with discovery,” that he “cannot handle this case mysel[f] in

Massachusetts,” and that he “cannot [appear for his] deposition” because his “medical [condition

is] not good.” (Docket No. 58).
       On May 23, 2019, the Court ordered plaintiff to show cause by June 13, 2019, why this

matter should not be dismissed for failure to prosecute and failure to provide discovery. Because

plaintiff failed to show cause within that deadline, this matter is hereby DISMISSED with

prejudice.

So Ordered.


                                                    /s/ F. Dennis Saylor
                                                    F. Dennis Saylor IV
Dated: June 14, 2019                                United States District Judge




                                                2
